Citation Nr: 0520300	
Decision Date: 07/26/05    Archive Date: 08/03/05

DOCKET NO.  04-27 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a disability rating in excess of 
10 percent for the residuals of a fracture of the right fifth 
metatarsal.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
October 1945.

These matters come to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefits sought on appeal.  The veteran perfected 
an appeal of that decision.  For good cause shown, his motion 
for advancement on the docket has been granted.  38 U.S.C.A. 
§ 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2004).

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), which has 
been codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
held that adequate notice requires a claimant to be informed 
of what he must show to prevail in a claim, what information 
and evidence he is responsible for providing, and what 
evidence VA will secure.  The RO has not provided any notice 
to the veteran informing him of the evidence required to 
substantiate his claim for an increased rating for his right 
foot disability, or the relative responsibilities of the 
veteran and VA in developing that evidence.  The Board finds, 
therefore, that remand of this issue is required.

The veteran's service records show that while in service he 
participated in combat operations against the Germans and the 
Japanese.  Because he served in combat he is presumed to have 
been exposed to a stressful event, and it is reasonable to 
assume that he suffered noise exposure.  He has also 
presented evidence of current symptoms of a psychiatric 
disorder, in that he reported being nervous since he was in 
service.  Symptoms of hearing loss and tinnitus may be 
inferred from the fact that he claimed entitlement to service 
connection for those disorders.  The Board finds, therefore, 
that he should be provided VA examinations in order to 
determine whether he currently has the disorders he claims, 
and whether those disorders are related to his military 
service.  See Duenas v. Principi, 18 Vet. App. 512, 517 
(2004) (the regulation calls for current symptoms, not a 
diagnosis, in requiring a VA examination); 38 C.F.R. 
§ 3.159(c) (2004).

Accordingly, the appeal is remanded for the following:

1.  The RO should inform the veteran of 
the evidence needed to substantiate his 
claim for a higher rating for the right 
foot disability.

2.  The RO should provide the veteran a 
VA audiometric examination in order to 
determine whether he currently has a 
hearing loss or tinnitus that are related 
to military service.

3.  The RO should provide the veteran a 
VA psychiatric examination in order to 
determine whether he has PTSD or any 
other psychiatric disorder that is 
related to military service.

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

